PER CURIAM.
Order reversed, without costs, on condition that within 20 days after entry of this order the defendant pay to plaintiff such sum as shall make the total payments $75 a month for the support of plaintiff and the children from June 13, 1913, until November 26, 1913, with interest, and after the last-named date as shall make the total payment $75 a month for the support of the children *1103alone, with interest, provided, however, that if said sum of $75 a month be reduced by the Special Term as from and after November 26, 1913, then the reduced amount shall be considered, instead of the $75 a month, in deter-' mining the amount hereby required to be paid after the said November 26, 1913; otherwise, order affirmed, with $10 costs and disbursements. See, also, 146 N. Y. Supp. 1102.